Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



MIGUEL ANGEL PUENTES,


                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00217-CR

Appeal from
 120th District Court

of El Paso County, Texas

(TC # 20040D04616)



MEMORANDUM OPINION


	Miguel Angel Puentes attempts to appeal his conviction for aggravated assault.  Finding that
Appellant has not timely filed his notice of appeal or a motion for extension of time, we dismiss the
appeal.
	The record before us reflects that sentence was imposed in open court on May 30, 2007. 
Appellant did not file a motion for new trial.  He filed notice of appeal on July 19, 2007.  By letter
dated July 26, 2007, we notified Appellant in writing of our intent to dismiss this appeal for want of
jurisdiction.
	A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex.Crim.App. 1996).  Appellant's notice of appeal was due to be filed on June 29,
2007, thirty days after the day sentence was imposed in open court.  See Tex.R.App.P. 26.2(a)(1). 
Pursuant to Rule 26.3, a court of appeals may grant an extension of time to file notice of appeal if the
notice is filed within fifteen days after the last day allowed and, within the same period, a motion is
filed in the court of appeals reasonably explaining the need for the extension of time.  Tex.R.App.P.
26.3; Olivo, 918 S.W.2d at 522.  Because Appellant did not file his notice of appeal until July 19,
2007, and he failed to file a motion for extension of time, he failed to perfect this appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.


October 11, 2007					

							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)